Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 14, 2018

The Court of Appeals hereby passes the following order:

A18D0470. ARNOLD A. BOTCHWAY v. THE STATE.

      In July of 2017, Arnold Botchway entered capped negotiated pleas on four
separate indictments charging him with multiple counts of identity fraud, theft by
taking, and forgery in the first degree. In April of 2018, Botchway filed a motion to
vacate and set aside his sentence, arguing that several of the offenses should have
merged for sentencing purposes. The trial court denied the motion, and Botchway
filed this application for discretionary appeal.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118 (676 SE2d 465) (2009). Once this statutory
period expires, a trial court may modify a sentence only if it is void. Jones v. State,
278 Ga. 669, 670 (604 SE2d 483) (2004). And a sentence is void only when the trial
court imposes punishment that the law does not allow. Jordan v. State, 253 Ga. App.
510, 511 (1) (559 SE2d 528) (2002). “Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      In the instant case, Botchway argued below that the trial court erred in failing
to merge certain offenses. Botchway’s merger argument is a challenge to his
convictions, not to his sentence. See Williams v. State, 287 Ga. 192 (695 SE2d 244)
(2010). Because Botchway has not raised a valid void-sentence claim, we lack
jurisdiction to consider his application, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/14/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.